Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 11/12/2021:
Amendments of Claims 1, 3 to 6 and 11 are acknowledged, Claim 1 includes now the allowable subject matter of the former Claim 2.
Cancelation of Claim 2 is acknowledged.

Note that by mistake the Applicant filed some documents related to Application 15/676622; those documents were not considered by the Examiner since they were not relevant for this application.
Election/Restrictions
Claim 1 is allowable. Claims 14 to 17 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions on Group II including Claim 1 and Claims 14 to 17, as set forth in the Office action mailed on 04/14/2020, is hereby withdrawn and claims 14 to 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 

This application is in condition for allowance except for the presence of claims 18 to 20 directed to an invention non-elected without traverse.  Accordingly, claims 18 to 20 been cancelled. Note that the invention disclosed in this set of Claims seems to correspond to the embodiment of Figure 9 while the allowed claims correspond to the embodiments of Figures 1 to 8.

Allowable Subject Matter
Claims 1, 3 to 9 and 11 to 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of manufacturing a paper tray by deep-drawing, the method comprising the steps of: positioning a blank of paper between an upper moulding tool and a lower moulding tool; moving the upper and lower moulding tools in relation to each other, to form a tray bottom and upwardly expanding side walls surrounding the tray bottom; and moulding the upwardly expanding side walls of the tray to more than two side wall steps having a concentrically stepped profile around the tray bottom, each of the plurality of more than two side wall steps having a concentrically stepped profile; wherein each of the more than two side wall steps has a substantially right-angled configuration; wherein at least one of the upper and lower moulding tools comprises a plurality of concentric frames that are movable in relation to each other, the plurality of concentric frames being brought to a stepped configuration to form the more than two plurality of side wall steps of the tray side walls one by one.
The most similar art of record would be the combination of Treccani (US 2011/0195829) in view of Wnek (US 2011/0272317) as applied to Claim 1, where both Treccani and Wnek disclose methods of manufacturing a paper tray by deep-drawing, comprising the steps of positioning a blank of paper between an upper moulding tool and a lower moulding tool and moving the upper and lower moulding tools in relation to each other, to form a tray bottom and upwardly expanding side walls surrounding the tray bottom. Treccani disclose a plurality of concentric frames and making the walls on several moulding steps but misses the steps with a “right angled configuration” while Wnek discloses the steps but they are not made “one by one” but all of them are made at the same time on a single step. 
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731